Citation Nr: 0839241	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  07-03 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an effective date earlier than May 13, 
1997 for the grant of service connection for bipolar 
disorder. 

2.  Entitlement to an effective date earlier than May 13, 
1997 for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).   


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1980 to 
December 1980.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 2005 rating decision, in which a Decision 
Review Officer (DRO) at the RO Providence, Rhode Island , 
reopened and granted service connection for bipolar disorder, 
effective May 13, 1997.  The DRO assigned an initial 70 
percent rating, effective May 13, 1997; with a temporary 100 
percent disability rating under the provisions of 38 C.F.R. § 
4.30 from October 12, 2001; the previously assigned 70 
percent rating was restored from July 9, 2002.  The veteran 
filed an NOD, through his attorney, in December 2005, 
asserting that he was entitled to a 100 percent rating 
retroactive to May 13, 1997, on either a schedular basis or 
by a grant of a TDIU.  The RO accepted the December 2005 
statement as an informal claim for a TDIU and as the 
veteran's NOD with the initial 70 percent rating assigned for 
his service-connected bipolar disorder.  

In a March 2006 rating decision,  the RO granted a TDIU, 
effective May 13, 1997, and granted a 100 percent rating for 
bipolar disorder, effective October 27, 2005. 

In May 2006,  the veteran, through his attorney, filed an NOD 
with the effective date assigned following the grant of 
service connection for bipolar disorder in the October 2005 
rating decision, as well as the effective date for the grant 
of a TDIU and the payment rate tables used to grant the 
retroactive payments in the March 2006 decision.  The RO 
issued a statement of the case (SOC) in January 2007 
addressing all three issues.  In February 2007,  the 
veteran's attorney, on his behalf, filed a substantive appeal 
on the effective date issues and withdrew the issue of the 
payment rate tables used to grant the retroactive payment.  
Hence, the issues on appeal are listed on the title page of 
the decision.  

The Board further finds that additional development of the 
evidence is necessary prior to rendering a decision on the 
issue of entitlement to an effective date earlier than May 
13, 1997 for the grant of a TDIU.  This issue is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claims on appeal has been accomplished.   

2.   In a March 1981 administrative decision, the RO denied 
service connection for a behavior problem, and in a June 1981 
rating decision, the RO denied service connection for a 
nervous disorder (diagnosed as drug induced psychosis), each 
were denials of the veteran's original January 1981 claim for 
service connection for violent behavior.  The veteran was 
notified in March and in June 1981, respectively, but he did 
not initiate an appeal of either decision. 

3.  On May 13, 1997,  the RO received a written request from 
the veteran to reopen a claim for service connection for 
manic depression; the RO accepted this statement as a 
petition to reopen the previously denied claim for service 
connection for a nervous disorder.  

4.  In October 2005, a DRO at the RO in Providence, Rhode 
Island, reopened the claim and granted service connection for 
bipolar disorder, effective May 13, 1997, on the basis of a 
private medical opinion relating the veteran's diagnosed 
bipolar condition to service and service personnel records 
obtained in August 2005.  


CONCLUSION OF LAW

An effective date of December 20, 1980, for the grant of 
service connection for bipolar disorder is warranted.  38 
U.S.C.A. § 5110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.156, 
3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The Board notes that in July 2003, the veteran submitted a 
letter he titled Notice of Disagreement in which he stated 
that he disagreed with the current decision denying service-
connected disability benefits.  However, the veteran did not 
respond to a March 2004 RO letter requesting clarification of 
the previously submitted July 2003 NOD and informing him of 
the type of evidence needed to reopen a claim for service 
connection for bipolar disorder. 

In the present appeal, the January 2007 SOC and February 2007 
RO notice letter included citation to the provisions of 38 
C.F.R. §§ 3.156 and 3.400 and discussion of the legal 
authority governing effective dates for grants of service 
connection.  The February 2007 letter specifically provided 
notice regarding the assignment of effective dates.  
Moreover, the veteran and his attorney have been afforded the 
opportunity to present evidence and argument with respect to 
the claims for an earlier effective date for the grant of 
service connection for bipolar disorder and for a TDIU.  The 
veteran and his attorney, have submitted statements in 
support of the veteran's claim, as well as a medical nexus 
opinion, and statements from the veteran's sister.  The Board 
finds that these actions are sufficient to satisfy any duties 
to notify and assist owed the veteran.  As explained below, 
each claim for an earlier effective date lacks legal merit; 
therefore, the duties to notify and assist required by the  
VCAA are not applicable to either of these claims.  See Mason 
v.  Principi¸16 Vet. App. 129, 132 (2002).
   

Legal Criteria

Generally, the effective date for a grant of service 
connection is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a)   
(West 2002 & Supp. 2008); 38 C.F.R. § 3.400 (2007).  If a 
claim is received within one year after separation from 
service, the effective date for the grant of service   
connection is the day following separation from service; 
otherwise, it is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. §  
3.400(b)(2)(i) (2007). 

The Board notes that revisions were recently made to 38 
C.F.R. §§ 3.156(c) and 3.400(q), effective on October 6, 
2006.  38 C.F.R. § 3.156(c) was revised to establish clearer 
rules regarding reconsideration of decisions on the basis of 
newly discovered service department records.  The substance 
of 38 C.F.R. § 3.400(q)(2) is now included in the revised § 
3.156(c).  Prior to the revision, § 3.400(q)(2) governed the 
effective date of benefits awarded when VA reconsidered a 
claim based on newly discovered service department records.  
The prior 3.400(q)(1) is redesignated as new § 3.400(q)(1) 
and (2) without substantive change. See 70 Fed. Reg. 35388 
(2005).  

38 C.F.R. § 3.156(c) Service department records. 
(1) Notwithstanding any other section in this part, at any 
time after VA issues a decision on a claim, if VA receives or 
associates with the claims file relevant official service 
department records that existed and had not been associated 
with the claims file when VA first decided the claim, VA will 
reconsider the claim, notwithstanding paragraph (a) of this 
section. Such records include, but are not limited to: 
(i) Service records that are related to a claimed in-service 
event, injury, or disease, regardless of whether such records 
mention the veteran by name, as long as the other 
requirements of paragraph (c) of this section are met;
(3) An award made based all or in part on the records 
identified by paragraph (c)(1) of this section is effective 
on the date entitlement arose or the date VA received the 
previously decided claim, whichever is later, or such other 
date as may be authorized by the provisions of this part 
applicable to the previously decided claim.
(4) A retroactive evaluation of disability resulting from 
disease or injury subsequently service connected on the basis 
of the new evidence from the service department must be 
supported adequately by medical evidence. Where such records 
clearly support the assignment of a specific rating over a 
part or the entire period of time involved, a retroactive 
evaluation will be assigned accordingly, except as it may be 
affected by the filing date of the original claim.

Analysis

The record reflects that the veteran separated from active 
service in December 1980 and he filed an initial claim for 
service connection for violent behavior in January 1981.  In 
a March 1981 administrative decision, the RO denied service 
connection for a behavioral problem; the veteran was notified 
of the denial later that month, but he did not initiate an 
appeal.  Thereafter, in a June 1981 rating decision, the RO, 
recharacterized the disability, and denied service connection 
for nervous disorder, also characterized as a drug induced 
psychosis; the veteran was notified of the denial later that 
month, but he did not initial an appeal.  Thus, the March 
1981 and June 1981 denials are final as to the evidence then 
of record, respectively.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§  3.104(a), 20.302, 20.1103 (2007).  

At the time of the March 1981 administrative decision and 
June 1981 rating decision, the evidence of record consisted 
of the veteran's service treatment records (STRs), which were 
negative for psychiatric complaints, symptoms, treatment, or 
diagnosis, to include his December 1980 separation 
examination, which was also negative for psychiatric 
complaints or findings.  The veteran's DD 214 showed that he 
received a general discharge from service and that he was a 
burden to command due to substandard performance or inability 
to adapt to military service.  A post-service December 1980 
VA mental health record reveals that the veteran reported 
smoking some treated marijuana, maybe with PCP, a few days 
earlier.  He complained of dizziness and trouble with falling 
down.  He was admitted for treatment.  A January 1981 VA 
hospital discharge summary reveals that the veteran's 
diagnosis was drug-induced psychosis.  The discharge summary 
noted his sister's statement that he was a product of a 
broken home and he had placement and behavior problems since 
very early childhood, and that he had problems in the Navy.  
The veteran was found competent and fully employable at heavy 
duty work on discharge.  

In the June 1981 rating decision, the RO's basis for the 
denial of service connection was that the drug induced 
psychosis was an acute and reversible condition that 
disappeared at discharge from the VA hospital.  In addition, 
the RO found there was no evidence of any chronic psychosis 
or organic disease or disability secondary to chronic drug 
usage.

No correspondence was received from the veteran until May 13, 
1997, when the RO received a written statement from him 
requesting to reopen a claim for service connection for manic 
depression; the RO accepted this statement as a petition to 
reopen the previously denied claim for service connection for 
a nervous disorder.  

In August 2005, the RO obtained and associated with the 
claims file the veteran's entire service personnel records.  
His service personnel records showed that in October 1980 the 
veteran was disciplined for unauthorized absences, having 
failed to return from special liberty, and in November 1980, 
he was disciplined for destruction of government property, 
attempted damage to government property.  Also included was a 
November 1983 Naval discharge review hearing transcript, in 
which the veteran was seeking to have his under honorable 
conditions discharge upgraded to honorable.  The veteran 
provided testimony that his sister told him in October 1980 
that her husband was physically beating her and neglecting 
their children.  Upon receiving a 6 day liberty, he went to 
help his sister, but he did not have enough money to return, 
so he turned himself in to military authorities in the area.  
This led to his first disciplinary action for unauthorized 
absence.  The veteran furthered that from that time on, due 
to his personal problems, his performance began to further 
deteriorate, leading to fights and arguments with his 
superiors, to include telling a superior "what he could do 
with the Navy" and this is what led to his processing for 
administrative discharge.  The veteran testified that he had 
no problems until he found out that his sister was being 
abused.  

In October 2005, the veteran's attorney submitted a private 
medical opinion from  J. Mangold, Ph.D., in support of the 
veteran's petition to reopen.   Dr. Mangold stated that he 
reviewed the veteran's entire claims file and in his opinion, 
the veteran became psychotic sometime in the later 1980s 
while on active duty in the Navy, and has been 100 percent 
disabled since that time as a result of the same condition 
(most likely Bipolar Disorder with psychotic features).  Dr. 
Mangold cited to medical evidence, as noted by the Board 
above, and lay statements provided by the veteran's sister.   
Dr. Mangold noted that within two weeks after the veteran was 
discharged from service he was seen at a VA hospital with 
psychiatric symptoms . Dr. Mangold stated that it was his 
belief that many chronically mentally ill persons claim their 
ailments are due to adulterated street drugs to escape the 
stigma associated with bona fide psychosis.  He furthered 
that he believed that the veteran's comments of claimed 
substance induced psychosis reflected his wish to escape such 
stigma, finding in the eighteen years and multiple 
psychiatric hospitalizations since the veteran was first 
hospitalized, he no longer claims substance-induced 
psychosis.  He also pointed out that the March 1998 VA 
examiner's summary left no doubt that the veteran's ailment 
is in fact, bipolar disorder, and not a substance-induced 
psychosis.  In his opinion letter, Dr. Mangold also indicated 
that he afforded significant weight to the veteran's sister's 
statement that the veteran's December 1980 separation 
examination failed to diagnose bipolar disorder with 
psychotic features.  Dr. Mangold concluded that, he believed, 
the veteran's psychiatric disorder, namely, Bipolar Disorder, 
Mixed Type, had its onset during active duty and had left him 
100 percent disabled since he was discharged in December 
1980.

In light of the above nexus opinion, relating the veteran's 
diagnosed bipolar disorder to service, an October 2005 DRO 
decision reopened and granted service connection for bipolar 
disorder and assigned an initial 70 percent rating for 
bipolar disorder, effective May 13, 1997.  In addition, the 
DRO assigned a temporary 100 percent disability rating under 
the provisions of 38 C.F.R. § 4.30 from October 12, 2001 and 
the previously assigned 70 percent rating was restored from 
July 9, 2002. 

The October 2005 rating decision notes that the evidence 
included a medical opinion (Dr. Mangold) indicating that the 
veteran's current psychiatric condition was first manifested 
during his period of active duty. It further relates that 
recently received personnel records noted disciplinary 
actions against the veteran  for destruction of government 
property in December 1980. Thus, it is clear that the 
decision to grant service connection for a bipolar disorder 
in October 2005 was based, not only on the private medical 
opinion, but also in part on the personnel records received 
by the RO in August 2005. Accordingly, the award of service 
connection for a bipolar disorder should be made effective as 
of the date VA received the previously decided claim. As the 
previously denied claim was received in January 1981, within 
one month of the veteran's separation from service, the 
effective date of the award of service connection should be 
December 20, 1980, the day following the date of his service 
discharge. 38 C.F.R. §§ 3.156(c)(1)(2); 3.400(b)(2).


ORDER

An effective date of December 20, 1980, for the grant of 
service connection for a bipolar disorder is granted.


REMAND

A retroactive evaluation of disability resulting from disease 
or injury subsequently service connected on the basis of the 
new evidence from the service department must be supported 
adequately by medical evidence. See 38 C.F.R. § 3.156(c)(4). 
That being the case, additional development is required prior 
to a final decision with respect to remaining issue on 
appeal. Therefore, the case is remanded for the following 
action:

		1.  The veteran should asked to provide 
the names and 			addresses of all VA and 
non-VA medical providers 			from whom he 
received treatment for his psychiatric 		
	condition from service discharge until May 
1997. 			Copies of all outstanding 
records should be obtained 			and made a 
part of the record.
	2.  After the above action has been 
completed, the issue of entitlement to 
an effective date earlier than May 13, 
1997 for the grant of a TDIU should 
again be adjudicated. If the benefit 
requested is not granted to the 
veteran's satisfaction, an SSOC should 
be provided to the veteran and his 
representative, who should be given an 
opportunity to respond before returning 
the case to the Board for further 
appellate consideration.


The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


